                     Case 19-14597-mkn              Doc 9       Entered 07/20/19 21:53:41                Page 1 of 3
                                               United States Bankruptcy Court
                                                    District of Nevada
In re:                                                                                                     Case No. 19-14597-btb
PARNELL COLVIN, III                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0978-2                  User: garrettme                    Page 1 of 1                          Date Rcvd: Jul 18, 2019
                                      Form ID: 309A                      Total Noticed: 11


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 20, 2019.
db             +PARNELL COLVIN, III,    6681 TARA AVE.,    LAS VEGAS, NV 89146-5104
10864627       +AHP Reality LLC,    6292 w. Spring Mountain Rd #105,    Las Vegas, NV 89146-8884
10864628       +Cox Headquarters,    6205 Peachtree Dunwoody Rd,    Atlanta,GA 30328-4524
10864630        Dishnet work,    9601 500th Meridian Blvd,    Englewood,CO 80112
10864625       +Las Vegas Valley WATER DISTRICT,    1001 S. Valley View Blvd,    Las Vegas,NV 89107-4447
10864626       +Southwest Gas,    5241 Spring Mountain RD,    Las Vegas,NV 89150-0002
10864631        Sprint,   6480 Sprint Pkwy,    Overland,KS 66251
10864632       +Tittle Max,    4077 W. Charleston Blvd,    Las Vegas,NV 89102-1606

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BBDSHAPIRO.COM Jul 19 2019 06:33:00     BRIAN D. SHAPIRO,    510 S. 8TH STREET,
                 LAS VEGAS, NV 89101-7003
ust            +E-mail/Text: USTPRegion17.LV.ECF@usdoj.gov Jul 19 2019 02:35:21      U.S. TRUSTEE - LV - 7,
                 300 LAS VEGAS BOULEVARD, SO.,   SUITE 4300,    LAS VEGAS, NV 89101-5803
10864624       +E-mail/Text: _DLBankruptcyDept@nvenergy.com Jul 19 2019 02:35:45      NV Energy,
                 6226 W. Sahara Ave,   Las Vegas, NV 89146-3060
                                                                                             TOTAL: 3

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
10864629           Directs,   2203 E. Imperial Hwy ELIO
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 20, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 18, 2019 at the address(es) listed below:
              BRIAN D. SHAPIRO   brian@trusteeshapiro.com,
               assistant@trusteeshapiro.com;cathy@trusteeshapiro.com;nv22@ecfcbis.com
              U.S. TRUSTEE - LV - 7   USTPRegion17.LV.ECF@usdoj.gov
                                                                                            TOTAL: 2
                      Case 19-14597-mkn                    Doc 9         Entered 07/20/19 21:53:41            Page 2 of 3

Information to identify the case:
Debtor 1                PARNELL COLVIN, III                                             Social Security number or ITIN        xxx−xx−0590
                        First Name   Middle Name     Last Name                          EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                        First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court              District of Nevada
                                                                                        Date case filed for chapter 7 7/18/19
Case number:           19−14597−btb


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                   About Debtor 1:                                   About Debtor 2:

1.      Debtor's full name                         PARNELL COLVIN, III

2.      All other names used in the
        last 8 years

3.     Address                                 6681 TARA AVE.
                                               LAS VEGAS, NV 89146

4.     Debtor's attorney                       PARNELL COLVIN, III                                  Contact phone None
                                               6681 TARA AVE.
       Name and address                        LAS VEGAS, NV 89146                                  Email: NONE

5.     Bankruptcy trustee                      BRIAN D. SHAPIRO                                     Contact phone (702) 386−8600
                                               510 S. 8TH STREET
       Name and address                        LAS VEGAS, NV 89101
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                  Case 19-14597-mkn                      Doc 9         Entered 07/20/19 21:53:41                    Page 3 of 3
Debtor PARNELL COLVIN, III                                                                                            Case number 19−14597−btb


6. Bankruptcy clerk's office                      300 Las Vegas Blvd., South                                  Office Hours: 9:00 AM − 4:00 PM
                                                  Las Vegas, NV 89101
    Documents in this case may be filed at this                                                               Contact phone: (702) 527−7000
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                            Date: 7/18/19


7. Meeting of creditors                           August 26, 2019 at 11:00 AM                                 Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              300 Las Vegas Blvd., South,
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            Room 1500, Las Vegas, NV 89101
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.


8. Presumption of abuse                           Insufficient information has been filed to date to permit the clerk to make any
                                                  determination concerning the presumption of abuse. If more complete information,
    If the presumption of abuse arises, you       when filed, shows that the presumption has arisen, creditors will be notified.
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 10/25/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
